Case 2:21-cv-00678-JS-AYS Document 17-1 Filed 02/26/21 Page 1 of 2 PageID #: 59




                             UNITED STATES DISTRICT COURT
                             EASTERN DISTRICT OF NEW YORK


  NICOLE STEWART, ELIZABETH
  AGRAMONTE, and SUMMER APICELLA,                              Case No. 2:21-cv-678-JS-AYS
  individually and on behalf of all others similarly
  situated                                                     DECLARATION IN SUPPORT OF
                                                               MOTION FOR ADMISSION PRO
          Plaintiffs,                                          HAC VICE
  v.

  THE HAIN CELESTIAL GROUP, INC.,

          Defendant.


         I, Dean N. Panos, declare and state as follows pursuant to 28 U.S.C. § 1746:

         1.     I am an attorney at the law firm of Jenner & Block LLP, 353 North Clark Street,

Chicago, IL 60654.

         2.     I submit this declaration in support of my motion for admission to appear as counsel

pro hac vice to Defendant The Hain Celestial Group, Inc. in the above-captioned case.

         3.     As shown in the attached certificates of good standing, I am an active member in

good standing of the State Bar of Illinois and an inactive member in good standing of the State Bar

of Indiana.

         4.     I have never been convicted of a felony.

         5.     I have never been censured, suspended, disbarred, or denied admission or

readmission by any court.

         6.     There are no pending disciplinary proceedings against me in any state or federal

court.

         7.     I respectfully request that I be admitted to practice before this Court in the above-

captioned case.




                                                  1
Case 2:21-cv-00678-JS-AYS Document 17-1 Filed 02/26/21 Page 2 of 2 PageID #: 60




       I declare under penalty of perjury under the laws of the United States and the State of New

York that the foregoing is true and accurate.

       Executed on February 26, 2021 in Western Springs, IL.



                                                    By:     /s/ Dean N. Panos
                                                                Dean N. Panos
                                                                Jenner & Block LLP
                                                                353 North Clark Street
                                                                Chicago, IL 60654
                                                                Telephone: (312) 222-9350
                                                                Facsimile: (312) 527-0484




                                                2
